Title: From Benjamin Franklin to Richard Price, 6 February 1780
From: Franklin, Benjamin
To: Price, Richard


Dear Sir,
Passy, Feb. 6. 1780
I received but very lately your kind Favour of Oct. 14 Dr Ingenhausz who brought it having staid long in Holland, I sent the enclos’d directly to Mr L. It gave me great Pleasure to understand that you continue well. Take care of yourself. Your Life is a valuable one. Your Writings, after all the Abuse you & they have met with, begin to make serious Impressions on those who at first rejected the Counsels you gave; and they will acquire new Weight every Day, & be in high Esteem when the Cavils against them are dead & forgotten.— Please to Present my affectionate Respects to that honest, sensible & intelligent Society who did me so long the Honour of admitting me to share in their instructive Conversations. I never think of the Hours I so happily spent in that Company without regretting that they are never to be repeated. For I see no Prospect of an End to this unhappy War in my Time. Dr Priestly you tell me continues his Experiments with Success. We make daily great Improvements in Nature— There is one I wish to see in Moral Philosophy; the Discovery of a Plan; that would induce & oblige Nations to settle their Disputes without first Cutting one anothers Throats. When will human Reason be sufficiently improv’d to see the Advantage of this! When will Men be convinc’d that even successful Wars do at length become Misfortunes to those who unjustly commenc’d them, & who triumph’d blindly in their Success, not seeing all its Consequences. Your great Comfort & mine in this War is, that we honestly & faithfully did every thing in our Power to prevent it. Adieu, & believe me ever, my dear Friend, Yours most affectionately
BF
Dr Price
